Citation Nr: 0107258	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for low back 
pain with intervertebral disc herniation at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
3, 1978, until retiring on July 31, 1998.

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, granted the 
veteran's claim for service connection for low back pain with 
intervertebral disc herniation at L4-5 and assigned a 10 
percent rating effective from August 1, 1998, the day after 
his retirement from the military.  The RO also adjudicated 
several other claims-some of which were granted and some of 
which were denied.  The veteran subsequently relocated to 
Florida, and once there, he submitted a notice of 
disagreement (NOD) in April 1999 to the local RO in 
St. Petersburg contesting the decision concerning several of 
his claims, including the rating assigned for his low back 
disability.  Later, in October 1999, the RO increased the 
rating for his low back disability from 10 to 20 percent with 
the same effective date of August 1, 1998.  Service 
connection was granted for tinnitus and assigned a 10 percent 
rating and his service-connected sleep apnea, postoperative 
uvulopalatopharyngoplasty and tonsillectomy was increased to 
50 percent.  He continued with his appeal, requesting a 
rating higher than 20 percent.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

After receiving a statement of the case (SOC) in November 
1999 concerning most of the issues that he had addressed in 
his NOD, the rating for his low back disability was the only 
issue that he addressed in his January 2000 substantive 
appeal, on VA Form 9.  He specifically indicated in another 
statement that he submitted later in January 2000 that he 
officially was withdrawing his appeal concerning all claims 
other than the rating for the low back disorder.  This would 
include his raising a new claim for a rating higher than 0 
percent for his Hepatitis C in his VA Form 9.  Also, he has 
not initiated an appeal from a more recent RO decision in 
February 2000 that confirmed the noncompensable rating for 
his Hepatitis C.  Therefore, the only issue currently before 
the Board of Veterans' Appeals (Board) is whether he is 
entitled to a rating higher than 20 percent for his low back 
pain with intervertebral disc herniation at L4-5.  


FINDING OF FACT

Despite ongoing physical therapy and medication, the veteran 
continues to experience severe low back pain which radiates 
primarily down into his buttocks and right thigh, 
occasionally accompanied by numbness, he has severe 
limitation of motion on backward extension and on lateral 
flexion to the left side, and prolonged physical activity of 
any sort greatly exacerbates his symptoms-which, 
collectively, cause overall functional impairment indicative 
of severe disc disease and he does not have a demonstrable 
deformity of a vertebral body.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for the 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA rating examinations in 1998 and 2000.  It appears 
that the RO has made all reasonable efforts to collected all 
identified medical records.  The Board finds the veteran is 
not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  And when, as here, the veteran disagrees with 
the rating initially assigned for the disability just after 
establishing entitlement to service connection, VA must 
consider the claim in this context-discussing the propriety 
of the initial evaluation and the possibility of assigning a 
"staged" rating to compensate the veteran for times since 
filing the claim when the disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Because of the disc herniation at L4-5, the severity of the 
veteran's low back disability is determined according to the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome (IDS).  A 20 percent rating is 
warranted under this code when the IDS is moderate, 
manifested by recurring attacks.  A 40 percent rating is 
warranted for severe IDS, manifested by recurring attacks 
with intermittent relief.  And a 60 percent rating, which is 
the highest possible rating under this code, is warranted for 
pronounced IDS, manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.

In VAOPGCPREC 36-97 it was held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this code.  VAOGC 36-97 also held that when a 
veteran has less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating for limitation of 
motion.

Limitation of motion of the lumbar segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  If the limitation of motion is slight, 
then a 10 percent rating is warranted; if moderate, then a 20 
percent rating is warranted and, if severe, a 40 percent 
rating.  Moreover, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran initially learned that he had some disc bulging 
at L4-S1 after a computerized tomography (CT) scan of his low 
back during 1992, while still on active duty in the military.  
But there were no indications of actual herniation.  However, 
a magnetic resonance imaging (MRI) study of his low back 
during 1997 indicated that he since had developed some 
intervertebral disc herniation at L4-5.

When initially examined by VA for compensation purposes 
shortly after service, in September 1998, the veteran said 
that he had continued to experience pain in his low back on a 
daily basis-especially in the morning.  He also said that he 
had experienced sciatica down his right leg after major 
events or prolonged physical activity, and that bending over 
and heavy lifting exacerbated his symptoms.  The VA examiner 
indicated, however, that the veteran's low back did not 
appear to bother him while running, and the veteran 
acknowledged that he recently had quit working in the 
construction industry as a concrete pre-fabricator, not 
because of the condition of his low back, but rather, because 
of his carpal tunnel syndrome (CTS).  During the objective 
clinical portion of the evaluation, straight leg raising was 
to 90 degrees, bilaterally, and without any discomfort.  
Also, forward flexion of the low back was to 95 degrees, 
lateral flexion to 40 degrees, and lateral rotation to 
35 degrees-all of which are within normal limits.  The only 
limitation of motion shown was on backward extension, which 
was to 15 degrees.  But that represents no more than 
"moderate" limitation of motion under Code 5292 and, thus, 
does not provide a basis for assigning a rating higher than 
the current 20 percent rating.  The VA examiner also 
indicated the veteran did not have any additional functional 
impairment in his low back, above and beyond the limitation 
of motion on extension, that could be attributed to any of 
the symptoms discussed in DeLuca, and, thus, does not provide 
a basis for assigning a rating higher than 20 percent, 
either.

The veteran also had X-rays taken of his lumbosacral spine 
during that September 1998 VA examination, however, and they 
showed a 4 mm. anterior subluxation of "L5 on L4" with 
corresponding L4-5 disc degeneration.  Also, more recent X-
rays and MRI studies of his lumbosacral spine conducted in 
September and October 1999 confirmed that he had degenerative 
changes from L2-3 through the L5-S1 levels, in addition to 
transitional vertebra with near complete sacralization of L5 
and a combination of spondylotic spur and herniated disc at 
the L4-5 level.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 when there is a 
demonstrable deformity from a vertebral fracture, and absent 
spinal cord involvement or abnormal mobility, the rating is 
on the basis of limitation of motion (as in cases of 
arthritis or as encompassed in a lumbosacral strain) or 
muscle spasm (as in intervertebral disc syndrome) and 10 
percent may be added.  However, while there is evidence of 
sacralization or lumbarization of some vertebrae, this is not 
shown to be due to a vertebral fracture and while there is 
loss of space between discs, there is no evidence of any loss 
of height of any vertebrae or other evidence of residuals of 
an actual vertebral fracture.  

And electromyograph (EMG) studies conducted in November 1999 
confirmed that he had associated lumbosacral radiculopathy 
primarily involving distally radiating pain and occasional 
numbness in his right lower extremity.  

However, the analysis does not end here because he is shown 
to be entitled to an even higher rating, based on the results 
of his most recent VA compensation examination in February 
2000.

During the February 2000 VA examination, the veteran 
indicated that he continued to experience chronic pain in his 
low back despite physical therapy (back exercises) and anti-
inflammatory and muscle relaxant medication.  He also said 
that his pain, burning sensation, and numbness mostly 
radiated down through his buttocks into right thigh.  He 
reiterated that his symptoms were even more prevalent after 
manual labor or prolonged standing or sitting, and that he 
had been experiencing difficulty sleeping, too.  He went on 
to note that he could no longer run because when he had done 
so about one week earlier he was "miserable" afterwards, 
but that he still could do pushups and sit-ups.  During the 
objective clinical portion of that evaluation, however, the 
significant extent of his functional impairment was patently 
obvious.  Although he had a normal lumbar curvature, no 
paraspinal muscle spasm, and no tenderness along his 
vertebrae or sacroiliac joint, he had "severe" limitation 
of motion on both backward extension and lateral flexion to 
the left side, as each was only to 10 degrees and painful.  
Thus, under Code 5292, he is entitled to the maximum 40 
percent rating.

The veteran is not entitled to a rating higher than 40 
percent, though, because the remainder of his ranges of 
motion-in all other directions tested (forward flexion, 
lateral flexion to the right side, and rotation to the right 
and left sides)-were either completely normal or no more 
than slightly restricted in spite of pain.  He obviously then 
does not have "ankylosis" of his lumbosacral spine, which 
means complete bony fixation and total immobility of his 
spine in either a favorable or unfavorable position, so he 
cannot receive a rating higher than 40 percent under Codes 
5286 or 5289.  See also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  Similarly, although the February 2000 VA examiner 
diagnosed degenerative joint disease (DJD) of the lumbar 
spine in addition to the degenerative disc disease (DDD), 
based on the results of the October 1999 MRI, the veteran 
cannot receive a rating higher than 40 percent under 
38 C.F.R. § 4.71a, Codes 5003-5010, pertaining to arthritis 
since the maximum possible rating under those codes is only 
40 percent, even worst case scenario, unless a demonstrable 
vertebral deformity is shown in which case no more than 10 
percent may be added under 38 C.F.R. § 4.71a, Diagnostic Code 
5285 when there is a vertebral fracture which is rated on the 
basis of limitation of motion (as in cases of arthritis or as 
encompassed in a lumbosacral strain) or muscle spasm (as in 
intervertebral disc syndrome).  However, as noted, there is 
no demonstrable vertebral deformity from a fracture.  

The medical and other evidence of record also does not show 
the veteran has "pronounced" IDS, to warrant a 60 percent 
rating under Code 5293, as opposed to "severe" IDS under 
this same code which warrants a 40 percent rating.  Even the 
40 percent rating contemplates that he will experience 
"recurring attacks" with only intermittent relief of his 
symptoms (e.g., characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc).  So absolutely 
none of those symptoms are limited exclusively to a rating at 
the 60 percent level-but rather, are judged more on their 
relative frequency and severity in determining whether a 60 
or 40 percent rating is warranted.  The veteran did not have 
any signs whatsoever of muscle spasm during his February 2000 
VA examination, or when earlier examined in the VA outpatient 
clinic in September 1999.  He also could walk on his heels 
and toes during both of those evaluations and could squat, 
too, during the latter evaluation, albeit only briefly.  
Also, as alluded to earlier, his low back pain only limited 
his range of motion on extension and lateral flexion to the 
left side, but not very much at all on forward flexion, 
lateral flexion to the right side, and rotation to the 
right and left sides.  There also was no sign of nerve 
irritation during dorsiflexion of his foot, and he had only 
slightly diminished knee and ankle jerks, normal strength 
(5/5 power) on dorsiflexion of his toes and plantar flexion 
of his ankles, and no signs of muscle atrophy in his calves.  
Furthermore, he has adequate sensory function in both legs.  
Hence, these findings, considered collectively, are more 
indicative of severe IDS, as opposed to pronounced IDS.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his low back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it, and it has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  He indicated during the September 1998 VA 
examination that he had to quit his job as a concrete pre-
fabricator, not because of the severity of his low back 
disability, but, instead, because of his bilateral carpal 
tunnel syndrome.  And although he more recently indicated 
during his February 2000 VA examination that his low back 
symptoms become worse during, say, prolonged standing, there 
was no objective clinical indication this significantly has 
interfered with his ability to perform his current job as a 
ROTC teacher to the standards required of him.  Admittedly, 
his pain may hamper his performance in some very limited 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Lastly, since a 40 percent rating represents the maximum 
level of functional impairment the veteran has had since 
filing his claim, he is not entitled to a "staged" rating.  
See Fenderson, 12 Vet. App. at 126.  And since the 
preponderance of the evidence is against a rating higher than 
40 percent, the benefit-of-the-doubt rule does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

A 40 percent rating is granted for the low back pain with 
intervertebral disc herniation at L4-5, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

